Citation Nr: 1026615	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a 
final disallowed claim for service connection for traumatic arthritis 
of the left ankle, and if so, whether service connection is 
warranted. 

2.  Entitlement to service connection for traumatic arthritis of the 
left foot. 

3.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to September 
1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in May 2010.  
A transcript of the hearing is associated with the claims file. 

The issues of service connection for traumatic arthritis of the left 
foot and bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.
 

FINDINGS OF FACT

1.  In April 1988, the RO denied service connection for left ankle 
arthritis because the record did not show that the Veteran's pre-
service injury was aggravated by service beyond the natural progress 
of the residuals of the fracture.  In November 1995, the RO denied a 
petition to reopen the claim.  The Veteran did not express timely 
disagreement with either decision, and they became final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since November 1995 is new, not cumulative, 
relates to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the claim for 
service connection for arthritis of the left ankle. 

3.  The Veteran sustained a fracture of the left ankle prior to 
service and was not in sound condition with respect to the left ankle 
at the time of acceptance into service. 

4.  The Veteran's residuals of a left ankle fracture increased in 
severity during service and were presumptively aggravated by service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for traumatic arthritis of 
the left ankle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

2.  The criteria for service connection for traumatic arthritis of 
the left ankle have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will not be 
further discussed

The Veteran served as a U.S. Army cook.  He contends that residuals 
of a pre-service fracture of the left ankle were aggravated in 
service. 

Service treatment records showed that the Veteran fractured his left 
ankle prior to service and was treated during service for recurrent 
left ankle pain and swelling.  In September 1984, an Entrance 
Physical Standards Board (EPSB) found that the Veteran required 
permanent restriction of duties and recommended that he not be 
retained in service.  The EPSB noted that the left ankle disorder 
existed prior to service, was not aggravated by service, and that the 
Veteran did not meet procurement medical fitness standards.  The 
Veteran signed the report indicating that he agreed with the findings 
and requested immediate discharge.  

In April 1988, the RO denied service connection for left ankle 
arthritis because the record did not show that the Veteran's pre-
service injury was aggravated by service beyond the natural progress 
of the residuals of the fracture.  In November 1995, the RO denied a 
petition to reopen the claim.  Although new evidence of VA outpatient 
treatment had been received, the evidence did not address aggravation 
of the disorder in service.  The Veteran did not express timely 
disagreement with either decision, and they became final.  
38 U.S.C.A. § 7105 (West 2002).  

The RO received the Veteran's current petition to reopen the claim in 
June 2006. 

VA may reopen and review a claim that has been previously denied if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New evidence is existing evidence not previously submitted to agency 
decision makers.  Material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of the 
claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  For purposes of the new and material evidence analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of a 
potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of an 
error in diagnosis, or development of a new and separate condition.  
38 C.F.R. § 4.13 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, as the Veteran's current claim for service 
connection for traumatic arthritis of the left ankle is based on the 
same facts as the time the case was last decided on the merits, new 
and material evidence is necessary to reopen the claim.  Id.  

Since November 1995, the RO received the following evidence: service 
personnel and treatment records and statements from the Veteran 
regarding the continuity of symptoms since service.  The service 
treatment records were not new as they had been previously 
considered.  The service personnel records, though new, were not 
material as they did not address aggravation of the left ankle 
disorder in service.  Initially, the RO denied the petition to reopen 
the claim in October 2006.  However, the RO obtained the results of a 
VA examination in December 2007.   In a statement of the case the 
same month, the RO reopened the claim but denied service connection 
on the merits.  Subsequently, the Veteran testified before the Board 
in May 2010 and submitted a May 2010 report of examination and 
treatment by a private physician with a waiver of consideration by 
the agency of original jurisdiction.  In July 2007, the Board 
received clinical notes from the private physician in support of his 
examination report. 

The Board concludes that the results of a December 2007 VA 
examination, the May 2010 report of a private physician, his clinical 
notes, and the Veterans written and oral statements regarding his 
history of left ankle symptoms are new as the evidence was not 
previously considered.  The evidence is material because it is 
relevant to the continuity of symptoms and etiology of the Veteran's 
current left ankle disorder.  Therefore, as new and material evidence 
has been received, the Board will reopen the claim and adjudicate it 
on the merits.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 3 8 U.S.C.A. 
§ 1110, 1131; 38 C.F.R.
§§ 3.303, 3.304.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service of at 
least 90 days during a period of war if the disorder becomes manifest 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, the Veteran did not serve 
during a period of war, and thus the presumption for a chronic 
disease is not available.  

At the time of the service entrance examination, every veteran shall 
be taken to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only 
such conditions as are recorded in examination reports are considered 
as "noted." 38 C.F.R. § 3.304(b).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 
238 (1994).

To rebut the presumption of sound condition, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not aggravated by 
service. The appellant is not required to show that the disease or 
injury increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition are 
not sufficient to rebut the presumption of soundness.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed 
to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  Clear 
and unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the evidence 
in the record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 
38 C.F.R. § 3.306(b).

Service treatment records include an October 1983 enlistment physical 
examination in which the Veteran reported that he fractured his left 
ankle while playing baseball in 1979.  In correspondence to the Army 
Recruiting Station, a private physician noted that the Veteran 
underwent an open reduction and internal fixation of a Dupuytrens 
fracture dislocation of the left ankle in mid-March 1979.  The 
physician described the Veteran's recovery over the next six months 
and noted that by September 1979 all surgical hardware and sutures 
had been removed, the Veteran reported no problems or complaints, and 
the physician authorized a return to all forms of activity including 
running.  A military physician reviewed the report and performed an 
examination.  With the exception of surgical scars, the physician 
noted no deficits and a full range of motion of the left ankle.  
Concurrent X-rays showed a well healed fracture.  The physician 
diagnosed a well healed fracture with normal functioning.  The 
Veteran was accepted into active service. 

From June 1984 to September 1984, the Veteran sought treatment on 
several occasions for left ankle and foot pain, swelling, reduction 
in flexibility, and difficulty standing for extended periods of time.  
One clinician noted the Veteran's report that he had twisted his left 
ankle while on a flight of stairs two months earlier.  On 
examination, a physician noted minor creptitus and limitation of 
flexion and extension of the ankle.  After review of X-rays obtained 
in July 1984 that showed calcifications of the ankle structure, a 
physician diagnosed traumatic arthritis of the left ankle and foot.  
The X-ray report of record did not address joints of the foot.  
Another examiner in September 1984 noted the Veteran's reports of 
ankle discomfort starting after basic training.  As previously 
discussed, the Veteran was assigned a permanent profile restricting 
his duties and the EPSB recommended discharge for failure to meet 
procurement medical standards.  The EPSB found that the disorder was 
not aggravated by service.  The Board notes that the EPSB report 
repeatedly refers to the right ankle.  However, as the report also 
refers to the pre-service left ankle injury and subsequent treatment 
in service and as there is no evidence of any injury or treatment of 
the right ankle, the Board concludes that the reference to the right 
ankle was erroneous and that the discharge was based on the left 
ankle disorder.  

VA outpatient treatment records in September 1991 showed reports by 
the Veteran of continued left ankle pain and stiffness.  X-rays 
obtained in December 1991 showed posttraumatic calcifications of the 
ankle joint.  There were no symptoms, observations, or imaging of the 
foot structure or bilateral pes planus.  

In December 2007, a VA examiner noted a review of the claims file and 
the Veteran's report of chronic left ankle pain, stiffness, 
occasional swelling, and instability with daily use of a brace and 
medication for pain.  On examination, the physician noted ambulation 
with a limp and some limitation of motion that improved with 
repetition.  There was no swelling, tenderness, or instability but 
some hypertrophy of the malleoli and guarding on dorsiflexion.  After 
a review of X-rays, the physician diagnosed a pre-service left ankle 
fracture with corrective surgery and posttraumatic arthritis.   The 
physician concluded, "Veteran already had traumatic arthritis when 
X-rayed for an ankle sprain in August 1984, he was symptomatic 
therefore throughout military service begining (sic) in basic 
training ... therefore traumatic arthritis not caused by military 
service."  The physician further noted that the Veteran's arthritis 
was not aggravated by military service and that his symptoms were the 
expected, normal, gradual progression.  

In correspondence in May 2010, the Veteran's private physician noted 
that he was following the Veteran's lower extremity issues and that 
high impact activities in service did contribute to and were probably 
the cause of the current issues.  He further noted that the lower 
extremity issues were at least as likely as not aggravated by the 
service.  The physician discussed the current imaging indication of 
arthritis of the left ankle, ongoing posterior tibial tendinitis on 
the left, and his planned course of treatment.  The physician noted a 
history of metatarsal fracture and surgery on the right foot in 2006.  
The clinical notes showed treatment from September 2006 to May 2010 
for the left ankle, plantar fasciitis of the left heel, bilateral 
knees, bilateral shoulders, and residuals of a post-service right 
foot fracture. 
  
As a preliminary matter, the Board concludes that there is clear and 
unmistakable evidence that the Veteran fractured his left ankle prior 
to service.  The injury was described in detail by a private 
physician and noted by military examiners at the time of acceptance 
into service.  Therefore, the Board concludes that the presumption of 
a sound condition does not attach.  

However, the status of the fracture noted at entry into service was 
that the left ankle was functioning normally with a well healed 
fracture site and no indications of arthritis.  The Veteran 
successfully completed basic and advanced infantry training.  
Starting in June 1984, the Veteran was treated on several occasions 
for emerging left ankle symptoms, was restricted in duties, and 
ultimately discharged because of left ankle limitations.  Therefore, 
the Board concludes that the left ankle disability did incur an 
increase in severity and that the presumption of aggravation 
attaches.  

There are two medical opinions of record that address whether the 
increase in severity was related to service or to the natural 
progression of the residuals of the fracture.  The Board places less 
probative weight on the opinion of the VA physician in December 2007 
who examined the Veteran and reviewed the claims file and concluded 
that the increase in severity was a natural progression.  This 
physician noted that the Veteran already had arthritis first shown in 
an August 1984 X-ray and concluded without explanation that the 
degenerative changes had been present at the time of enlistment one 
year prior.  However, the evaluation at the time of entry in October 
1983 referred to X-rays that showed only a well healed fracture with 
no mention of arthritis.  The first indications of calcifications of 
the left ankle joint and diagnosis of traumatic arthritis was in June 
1984.  The Board places slightly greater probative weight on the 
opinion of the private physician in May 2010.  However, this 
physician noted only that high impact activities in service caused 
lower extremity issues.  The physician did not note a review of the 
service treatment records including the sequence of examinations and 
circumstances of the onset of arthritis and provided no rationale for 
his opinion.  

The Board concludes that neither report represents clear and 
unmistakable evidence that the increase in severity was caused by the 
natural progression of residuals of the pre-service fracture.  
Therefore, there is a presumption that the increase in severity of 
the left ankle disorder was aggravated in service and that service 
connection for traumatic arthritis of the left ankle is warranted.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for traumatic arthritis of the left ankle is granted. 

Service connection for traumatic arthritis of the left ankle is 
granted, subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

The Board refers to the service treatment records and post-service 
private and VA examinations discussed above.  Asymptomatic bilateral 
pes planus was noted in an enlistment physical examination.  There 
are no further records of symptoms, diagnoses, or treatment regarding 
pes planus in service.  In June 1984, a military examiner noted the 
Veteran's reports of pain and stiffness of the left foot, and in July 
1984, an examiner reviewed the results of X-rays and included the 
left foot in a diagnosis of arthritis.  The X-ray report is of record 
but does not mention findings associated with the foot structure 
below the left ankle.  Furthermore, there is no mention of subsequent 
symptoms, diagnoses, or treatment of the left foot.  The EPSB 
referred only to the left ankle and did not mention any disability of 
either foot.  

In December 2007, the VA physician did not examine or comment on the 
left foot arthritis or on pes planus.  In June and July 2006, the 
private physician diagnosed left heel plantar fasciitis and 
prescribed orthotics.  There were no further observations regarding 
the left foot until a May 2010 clinical encounter when the physician 
noted that the Veteran was unable to toe raise on the left foot.  The 
private physician in the May 2010 report noted only that the Veteran 
had severe pes planus and that generally all the Veteran's lower 
extremity issues were related to high impact activities in service.  
The status, diagnosis, and etiology of the current left foot disorder 
and bilateral pes planus are not clear.  

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be associated 
with the veteran's service or with another service-connected 
disability, but (4) there is insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is evidence of pre-service pes planus and a post service 
diagnosis of left foot arthritis but with little supporting clinical 
information in service.  However, the private physician in June and 
July 2006 diagnosed left heel fasciitis and in May 2010 provided a 
current diagnosis of pes planus, an observation on left toe raising, 
an imprecise diagnosis of lower extremity issues, and suggested that 
all were related to activities in service.   As there is some 
evidence of a current disabilities, the presence of symptoms or 
diagnosis of the disabilities in service, and the suggestion of a 
relationship of the current disorders to service, a VA examination 
and opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c) 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination of the feet.  Request that the 
examiner review the claims file and note review 
of the claims file in the examination report.  
Request that the examiner provide an evaluation 
of the Veteran's current foot disorders and 
provide an opinion:

(a) whether the Veteran's pes planus at least as 
likely as not increased in severity during 
military service and if so, whether that 
increase was caused by any aspect of service or 
was clearly the natural progression of the 
fracture residuals; and, 

(b) whether the Veteran has arthritis, plantar 
fasciitis, or other disorder of the left foot 
and if so whether the current disorder first 
manifested in service, is related to any aspect 
of service, or is a residual of a pre-service 
left ankle fracture and increased in severity 
during service, or was clearly the natural 
progression of the fracture residuals.  

Request that the physician provide a rationale 
for all opinions including a discussion of 
reasons, if any, why an opinion cannot be 
provided without resort to speculation.  

2.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate the 
claim for service connection for traumatic 
arthritis of the left foot and pes planus.  If 
any benefit sought remains denied, issue an 
appropriate supplemental statement of the case 
and provide the appellant and his representative 
the requisite time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and to 
assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His cooperation 
in VA's efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


